Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 11/19/2021.

As filed, claims 1-15 are pending.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 11/29/2021, with respect to claims 1-15, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(b) indefinite rejection of claims 1-15 is withdrawn per amendments.

The claim objection of claim 15 is withdrawn per amendments. 

Claim Objections
Claims 1, 4, 7, 9, 10, and 12 are objected to because of the following informalities:  
a)	Regarding claim 1, the claim recites the following limitation:


    PNG
    media_image1.png
    57
    605
    media_image1.png
    Greyscale


	The abovementioned limitation recites the phrase, “wherein said phenyl and pyridyl are substituted with 0-2 Ra”.
	Such expression can be clarified by reciting -- wherein said phenyl and pyridyl of R3 and R4 are substituted with 0-2 Ra --.

b)	Regarding claim 1, the claim recites the following limitation:

    PNG
    media_image2.png
    111
    599
    media_image2.png
    Greyscale


The abovementioned limitation recites the phrase, “wherein said fused carbocyclic ring and fused heterocyclic ring are substituted with 0-2 Ra”.
Such expression can be clarified by reciting -- wherein said fused carbocyclic ring and fused heterocyclic ring of R3 and R4 are substituted with 0-2 Ra --.

c)	Regarding claim 1, the claim recites the following limitation:


    PNG
    media_image3.png
    145
    591
    media_image3.png
    Greyscale


	The abovementioned limitation recites the phrase, “wherein said heterocyclic ring is substituted with 0-2 Rd”.
	Such expression can be clarified by reciting -- wherein said heterocyclic ring of R7 is substituted with 0-2 Rd --.

d)	Regarding claim 1, the claim recites the following limitation:


    PNG
    media_image4.png
    87
    593
    media_image4.png
    Greyscale


The abovementioned limitation recites the phrase, “wherein each moiety is substituted with 0-3 Rc”.
Such expression can be clarified by reciting -- wherein each moiety of R9 is substituted with 0-3 Rc --.

e)	Regarding claim 1, the claim recites the following limitation:


    PNG
    media_image5.png
    91
    600
    media_image5.png
    Greyscale


The abovementioned limitation recites the phrase, “wherein said heterocyclic ring is substituted with 0-2 Rd”.
Such expression can be clarified by reciting -- wherein said heterocyclic ring of Rb is substituted with 0-2 Rd --.
	
f)	Regarding claim 4, the claim recites the following limitation:


    PNG
    media_image6.png
    65
    601
    media_image6.png
    Greyscale

	The abovementioned limitation recites the phrase, “wherein said phenyl and pyridyl are substituted with 0-2 Ra”.		
Such expression can be clarified by reciting -- wherein said phenyl and pyridyl of R3 and R4 are substituted with 0-2 Ra --.

g)	Regarding claim 4, the claim recites the following limitation:


    PNG
    media_image7.png
    105
    602
    media_image7.png
    Greyscale


The abovementioned limitation recites the phrase, “wherein said fused carbocyclic ring and fused heterocyclic ring are substituted with 0-2 Ra”.
Such expression can be clarified by reciting -- wherein said fused carbocyclic ring and fused heterocyclic ring of R3 and R4 are substituted with 0-2 Ra --.

h)	Regarding claim 4, the claim recites the following limitation:


    PNG
    media_image8.png
    91
    602
    media_image8.png
    Greyscale

The abovementioned limitation recites the phrase, “wherein each moiety is substituted with 0-3 Rc”.
Such expression can be clarified by reciting -- wherein each moiety of R9 is substituted with 0-3 Rc --.

i)	Regarding claim 7, the claim recites the following limitation:


    PNG
    media_image9.png
    110
    593
    media_image9.png
    Greyscale



Such expression can be clarified by reciting -- a 5- to 10-membered fused heterocyclic ring --.

In addition, the abovementioned limitation recites the phrase, “and substituted with 0-2 Ra”.
Such expression can be clarified by reciting -- and wherein said fused carbocyclic ring and fused heterocyclic ring of R3 and R4 are substituted with 0-2 Ra --.

j) 	Regarding claim 9, the claim recites the following structures:

    PNG
    media_image10.png
    82
    255
    media_image10.png
    Greyscale

	For consistency, the “halo” in the abovementioned structures should be changed to -- halogen --.

k)	Regarding claim 10, the claim recites the following limitation:


    PNG
    media_image11.png
    69
    585
    media_image11.png
    Greyscale

c”.
Such expression can be clarified by reciting -- wherein each moiety of R9 is substituted with 0-1 Rc --.

l)	Regarding claim 12, the claim recites the phrase, “The compound according to claim 1, or a stereoisomer, a tautomer, a pharmaceutically acceptable salt, a solvate, or a hydrate thereof, wherein the compound is selected from”, which contains typographical errors.
	Such expression can be clarified by reciting -- A compound .

    PNG
    media_image12.png
    610
    542
    media_image12.png
    Greyscale



Claims 2, 3, 5, 6, 8, 11, and 13-15 are objected to as being dependent upon an objected base claim, but would be allowable if the objection of the base claim is corrected.

Conclusion
Claims 1-15 are objected.

This application is in condition for allowance except for the following formal matters: 
1)	the minor language informalities found in claims 1, 4, 7, 9, 10, and 12 as discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626